          Case 2:20-cr-00009-DLC Document 35 Filed 08/27/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION

UNITED STATES OF AMERICA,                            CR 20–09–BU–DLC

                      Plaintiff,

vs.                                                         ORDER

JOSHUA JAY SCHROEDER,

                      Defendant.

      Before the Court is the United States’ Motion for Preliminary Order of

Forfeiture. (Doc. 33.) Defendant Joshua Jay Schroeder appeared before the Court

on August 24, 2020 and entered a plea of guilty to counts I, II and III of the

superseding information. (Doc. 31.) He also admitted the forfeiture allegation.

(Id.) Schroeder’s plea provides a factual basis and cause to issue an order of

forfeiture, pursuant to 21 U.S.C. §§ 853(a)(1), 881(a)(7) and (11).

      IT IS ORDERED that:

      1. Defendant Schroeder’s interest in the following property is forfeited to

the United States in accordance with 21 U.S.C. §§ 853(a)(1), 881(a)(7) and (11):

      •      $1,824.00, U.S. Currency

      2. The United States Marshal’s Service, the Drug Enforcement

Administration, and/or a designated sub-custodian, are directed to seize the

property subject to forfeiture and further to make a return as provided by law;
        Case 2:20-cr-00009-DLC Document 35 Filed 08/27/20 Page 2 of 2



      3. The United States will provide written notice to all third parties asserting

a legal interest in any of the above-described property and will post on an official

government internet site (www.forfeiture.gov) for at least 30 consecutive days as

required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty or

Maritime Claims and Asset Forfeiture Actions, of the Court’s preliminary order

and the United States’ intent to dispose of the property in such manner as the

Attorney General may direct, pursuant to 21 U.S.C. §§ 853(a)(1), 881(a)(7) and

(11) and 21 U.S.C. § 853(n)(1), and to make its return to this Court that such action

has been completed; and

      4. Upon adjudication of all third-party interests, if any, the Court will enter

a Final Order of Forfeiture.

      DATED this 27th day of August, 2020.
